                          Case 1:19-cv-00068-JRH-BKE Document 15 Filed 07/20/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                           United States District Court
                                                  Southern District of Georgia
                  CARLTON DAVIS,

                              Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                             V.                                   CASE NUMBER:        CV 119-068

                  ANDREW M. SAUL, Commissioner of Social
                  Security Administration,

                             Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order of July 20, 2020, the Report and Recommendation

                     of the Magistrate Judge is ADOPTED as the opinion of the Court, and the Commissioner's final

                     decision is AFFIRMED. Judgment is entered in favor of the Defendant, ANDREW M. SAUL,

                     Commissioner of Social Security Administration, and this civil action stands CLOSED.




            07/20/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
